

113 S1850 IS: Domestic Refugee Resettlement Reform and Modernization Act of 2013
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1850IN THE SENATE OF THE UNITED STATESDecember 18, 2013Ms. Stabenow (for herself, Ms. Collins, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reform and modernize domestic refugee resettlement programs, and for other purposes.1.Short titleThis Act may be cited as the
		  Domestic Refugee Resettlement Reform and Modernization Act of 2013.2.DefinitionsIn this Act:(1)Community-based
			 organizationThe term community-based organization
			 means a nonprofit organization providing a variety of social, health,
			 educational and community services to a population that includes refugees
			 resettled into the United States.(2)DirectorThe term Director means the
			 Director of the Office of Refugee Resettlement in the Department of Health and Human Services.(3)National
			 resettlement agenciesThe term national resettlement
			 agencies means voluntary agencies contracting with the Department of State
			 to provide sponsorship and initial resettlement services to refugees entering
			 the United States.3.Assessment of refugee domestic resettlement programs(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 regarding the effectiveness of the domestic refugee resettlement programs
			 operated by the Office of Refugee Resettlement.(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze—(1)how the Office of
			 Refugee Resettlement defines self-sufficiency and if this definition is
			 adequate in addressing refugee needs in the United States;(2)the effectiveness
			 of Office of Refugee Resettlement programs in helping refugees to meet
			 self-sufficiency and integration;(3)the Office of
			 Refugee Resettlement’s budgetary resources and project the amount of additional
			 resources needed to fully address the unmet needs of refugees with regard to
			 self-sufficiency and integration;(4)the role of
			 community-based organizations in serving refugees in areas experiencing a high
			 number of new refugee arrivals;(5)how community-based organizations can be better utilized and supported in the Federal
			 domestic resettlement process; and(6)recommended
			 statutory changes to improve the Office of Refugee Resettlement and the
			 domestic refugee program in relation to the matters analyzed under paragraphs
			 (1) through (5).(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit to Congress the results of the study required under subsection (a).4.Refugee
			 assistance(a)Assistance made
			 available to secondary migrantsSection 412(a)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1522(a)(1)) is amended by adding at
			 the end the following:(C)The Director shall ensure that assistance under this section is provided
				to refugees who are secondary migrants and meet all other eligibility
				requirements for such
				assistance..(b)Report on
			 secondary migrationSection 412(a)(3) of such Act (8 U.S.C.
			 1522(a)(3)) is amended—(1)by inserting (A) after (3);(2)by striking
			 periodic and inserting annual; and(3)by adding at the
			 end the following:(B)At the end of each fiscal year, the Director shall submit a report to Congress that includes—(i)States experiencing
			 departures and arrivals due to secondary migration;(ii)likely reasons for
			 migration;(iii)the impact of secondary migration on States hosting secondary
			 migrants;(iv)the availability of social services for secondary migrants in those
			 States; and(v)unmet needs of those secondary migrants..(c)Amendments to
			 social services fundingSection 412(c)(1)(B) of such Act (8
			 U.S.C. 1522(c)(1)(B)) is amended—(1)by inserting
			 a combination of— after based on;(2)by striking the total number and inserting the following:(i)the total number; and(3)by striking the
			 period at the end and inserting the following:(ii)the total number of all
			 other eligible populations served by the Office during the period described who
			 are residing in the State as of the beginning of the fiscal year; and(iii)projections on the number and nature of incoming refugees and other populations
			 served by the Office during the subsequent fiscal year..(d)Notice and
			 rulemakingNot later than 90 days after the date of the enactment
			 of this Act and not later than 30 days before the effective date set forth in
			 subsection (e), the Director shall—(1)issue a proposed rule for a new
			 formula by which grants and contracts are to be allocated pursuant to the
			 amendments made by subsection (c); and(2)solicit public comment regarding such proposed rule.(e)Effective
			 dateThe amendments made by this section shall become effective
			 on the first day of the first fiscal year that begins after the date of the
			 enactment of this Act.5.Resettlement
			 data(a)In
			 generalThe Director shall expand the Office of Refugee Resettlement’s data analysis,
			 collection, and sharing activities in accordance with the requirements set forth in subsections (b) through (e).(b)Data on mental
			 and physical medical casesThe Director shall—(1)coordinate with the Centers for Disease Control and Prevention, national resettlement
			 agencies, community-based organizations, and State refugee health programs to
			 track national and State trends on refugees arriving with Class A medical
			 conditions and other urgent medical needs; and(2)in collecting information
			 under this subsection, utilize initial refugee health screening data, including—(A)a history of severe
			 trauma, torture, mental health symptoms, depression, anxiety, and posttraumatic
			 stress disorder recorded during domestic and international health screen­ings;
			 and(B)Refugee Medical Assistance utilization rate data.(c)Data on housing
			 needsThe Director shall partner with State refugee
			 programs, community-based organizations, and national resettlement agencies to
			 collect data relating to the housing needs of refugees, including—(1)the number of
			 refugees who have become homeless; and(2)the number of
			 refugees who are at severe risk of becoming homeless.(d)Data on refugee
			 employment and self-SufficiencyThe Director shall
			 gather longitudinal information relating to refugee self-sufficiency,
			 integration, and employment status during the 2-year period beginning 1 year
			 after the date on which the refugees arrived in the United States.(e)Availability of
			 dataThe Director shall annually—(1)update
			 the data collected under this section; and(2)submit a
			 report to Congress that contains the updated data.6.Guidance
			 regarding refugee placement decisions(a)ConsultationThe Secretary of State shall provide
			 guidance to national resettlement agencies and State refugee coordinators on
			 consultation with local stakeholders pertaining to refugee resettlement.(b)Best
			 practicesThe Secretary of
			 Health and Human Services, in collaboration with the Secretary of State, shall
			 collect best practices related to the implementation of the guidance on stakeholder
			 consultation on refugee resettlement from voluntary agencies and State refugee coordinators and disseminate
			 such best practices to such agencies and coordinators.7.Effective
			 dateThis Act (except for the
			 amendments made by section 4) shall take effect on the date that is 90 days after
			 the date of the enactment of this Act.